Citation Nr: 0946724	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied his claim for a rating in 
excess of 70 percent for his service connection for PTSD.  In 
that decision, the RO also granted the Veteran's claim for a 
total disability rating based upon individual unemployability 
(TDIU), effective from July 30, 2007.    

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A copy of the transcript of this hearing 
has been associated with the claims file. 


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
numerous symptoms, to include suicidal ideation, depression, 
and inability to establish and maintain effective 
relationships with people; his PTSD symptomatology is 
productive of total occupational inadaptability and it more 
nearly approximates total social impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

Inasmuch as the Board decision herein finds the veteran to be 
entitled to a 100 percent schedular rating for his PTSD, the 
need to remand the matter for RO to correct any duty to 
notify or assist defects that may be present is obviated.

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

PTSD is rated under DC 9411 and is evaluated under the 
General Rating Formula for Mental Disorders found at 38 
C.F.R. § 4.130.  The Rating Formula for the 70 percent and 
100 percent ratings read as follows:

A 70 percent rating is warranted when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, DC 
9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, DC 9411.  

Factual Background

The Veteran contends, in essence, that his PTSD is totally 
disabling and therefore warrants a 100 percent schedular 
rating.  

A service personnel record (DD-214) shows that the Veteran 
received the Vietnam Service Medal and Combat Action Ribbon, 
among other decorations.  

In December 2006, the Veteran was granted service connection 
for PTSD, evaluated as 70 percent disabling.  This rating 
decision was based on a June 2006 letter from a VA 
psychologist and a November 2006 VA examination.  The letter 
stated that the Veteran's PTSD was a result of combat in 
Vietnam.  

During the November 2006 VA examination, the Veteran stated 
that he has had worse intrusive ideation and nightmares.  He 
reported a poor relationship with his siblings and his wife 
and a "fair" relationship with his four children.  He has 
no friendships outside his immediate family and reported 
social withdrawal.  He admitted to a history of assault, as 
recently as 2004, but he denied any past suicide attempts, 
despite suicidal and homicidal ideation.  However, he had a 
thought disorder, as he reported hearing a voice saying 
disparaging remarks and encouraging him to commit suicide.  
He also sees a dark mist at times that he thinks represents 
or embodies evil.  The Veteran related some difficulty in his 
occupational functioning and significant difficulty in his 
social functioning since service.  The Veteran was 
appropriately groomed and his speech was fluent.  His thought 
processes appeared coherent and goal-directed with no 
evidence of obvious hallucinations, delusions, obsessions, or 
compulsions.  He appeared fully oriented to person, place, 
and time.  He suffered from insomnia, hypervigilance, and 
angry outbursts.  He was diagnosed as having moderate to 
severe chronic PTSD and major depressive disorder with 
psychotic features.  The examiner opined that the Veteran's 
past problem with alcohol and his current major depressive 
disorder are secondary to his PTSD.  The examiner concluded 
that it was likely the Veteran would be unable to maintain 
gainful employment.  

In September 2007, a private physician stated that the 
Veteran was unable to obtain or maintain gainful employment 
due solely to PTSD, as it prevents him from participating in 
most social situations, as would be required for employment.  

In an October 2007 letter from a VA physician, the physician 
stated that the Veteran was unlikely to be able to obtain or 
maintain gainful employment due primarily to his PTSD.  The 
physician noted that the Veteran has difficulty being 
comfortable in a work environment to function effectively 
cognitively and interpersonally.  

In a January 2008 VA examination, the Veteran discussed his 
retirement in 2005 and said that he often fought with co-
workers, which was why he chose undesirable assignments so 
that he could work alone.  The Veteran reported a suicide 
attempt in the spring or fall of 2007, in which he took both 
hands off the steering wheel while driving.  He said that he 
is unable to remember the date of the event and that his 
physician told him his memory is bad because of his PTSD.  
The Veteran still complained of frequent nightmares, anger 
outbursts, and suicidal ideations.  He was anxious and had a 
constricted affect, but he was alert to person, place and 
time and had a coherent thought process.  He showed no 
delusional features and did not appear to be responding to 
internal stimuli, such as auditory hallucinations.  The 
examiner found that the Veteran's PTSD had worsened despite 
him being in counseling.  The examiner recommended a short-
stay PTSD program.  The examiner concluded that the Veteran 
was totally unemployable due to combat PTSD and was unlikely 
to ever become employable.  

In March 2008, the RO granted the Veteran entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  The RO determined that the Veteran 
was unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  

In May 2008 VA treatment records, the Veteran denied current 
suicidal ideations or hallucinations.  However, in July 2008, 
the Veteran again complained about auditory hallucinations 
and that it sometimes felt that someone was touching him when 
no one was around.  In September 2008, he continued to 
complain of suicidal ideation three times per week with a 
plan to jump off a building, but he denied having the intent.  
His suicidal ideations continued through January 2009.  His 
VA treatment records also contained a history of the 
Veteran's marital counseling.  

During the June 2009 Board hearing, the Veteran explained how 
PTSD has adversely affected his marriage and how it had led 
to his retirement, as he was unable to work with others.  He 
stated that he is nervous and forgetful.  For example, he 
stated that recently when asked where he lived he was unable 
to remember his address or even the city in which he lives.  
He reported that his psychiatric medications have been 
increased and that they help him.  

Analysis

Neither the November 2006 nor the January 2008 VA examination 
report documented evidence of the symptoms listed in the 
schedule indicative of a 100 percent rating.  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders.  
However, such is not determinative; the symptoms listed in 
the rating schedule are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

In determining whether a 100 percent schedular rating is 
warranted, the Board notes at the outset that the November 
2006 VA examiner concluded that the Veteran would be unable 
to maintain gainful employment due to his PTSD and this 
opinion has been confirmed by two other physicians.  The 
record also reflects that the Veteran has had intermittent 
hallucinations.  During the November 2006 VA examination, he 
had thought disorder, as he reported hearing a voice saying 
disparaging remarks and encouraging him to commit suicide.  
In July 2008, the Veteran again complained of auditory 
hallucinations and that he sometimes felt someone was 
touching him when no one was around.  In the November 2006 
examination, the Veteran denied suicide attempts, but it was 
again noted that he had suicidal and homicidal ideations.  
During the January 2008 examination, he gave a history of a 
suicide attempt in 2007 and continued suicidal ideations 
thereafter.  In September 2008, he complained of having 
suicidal ideations three times per week and had a plan, but 
no intent, to jump off a building.  In the June 2009 Board 
hearing, the Veteran stated that he was forgetful and 
recently had been unable to remember his address or the city 
in which he lives.  

It is also apparent that the Veteran is unable to establish 
and maintain effective relationships with others.  In the 
November 2006 examination, he reported that he did not have 
any friends outside of his immediate family and even those 
relationships were only described as poor or fair.  During 
the January 2008 examination, the Veteran reported a history 
of frequent fights with co-workers and that he preferred to 
work alone.  He has also expressed difficulty adapting to 
stressful situations, such as work.  Based on the November 
2006 VA examination, the Veteran was determined to be unable 
to maintain employment.  In the June 2009 Board hearing, the 
Veteran explained how PTSD led to his retirement, because he 
was unable to work with others.  

In view of the foregoing, the Board finds that the Veteran's 
PTSD symptomatology is productive of total occupational 
inadaptability and it more nearly approximates total social 
impairment.  Therefore, the Veteran's PTSD most closely meets 
the criteria for a 100 percent disability rating.  See 38 
C.F.R. §§ 4.7, 4.130, General Rating Formula for Mental 
Disorders.  

ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


